Citation Nr: 0505038	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-31 326	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim seeking recognition of the appellant as the veteran's 
surviving spouse for VA benefits purposes.  


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel





INTRODUCTION

The claimant/appellant seeks to establish that she is the 
surviving spouse of a veteran who served on active duty from 
May 1942 to November 1945.  She is also his niece, related by 
blood as the natural daughter of his sister.  This case is 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 2003 decision letter by the Department of Veterans 
Affairs (VA), Manila, Philippines, regional office (RO), 
which advised the appellant that she was denied the benefits 
sought because her marriage to the veteran was found to 
incestuous and void from its performance.

The claim for recognition as the veteran's legal surviving 
spouse for VA purposes was denied in a previous 
administrative decision, which the claimant did not appeal. 
While the May 2003 RO determination appears to have addressed 
this matter de novo, without discussing finality of the prior 
decision in the matter, the Board is required to consider 
whether new and material evidence has been received to reopen 
the previously denied claim.  Barnett v. Brown, 8 Vet. App 1 
(1995).  The issue has been characterized accordingly.


FINDINGS OF FACT

1.  An unappealed August 1989 administrative decision denied 
the appellant's claim seeking recognition as the veteran's 
surviving spouse for VA benefits purposes, finding that 
because she was the veteran's niece (the natural daughter of 
his sister), their marriage was incestuous and "void from 
its performance" according to Philippine law, which 
prohibits marriage between collateral relatives by blood 
within the fourth civil degree.

2.  All of the evidence received since the August 1989 
decision duplicates, or is cumulative to, evidence that was 
of record at the time of that decision; it provides no facts 
unknown in August 1989.   
CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim seeking recognition of the appellant as the veteran's 
surviving spouse for VA benefits purposes may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. 
§ 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that the 
VCAA notice requirements may apply in the instant, the Board 
finds that they are met.  

The May 2003 letter to the appellant explained why her claim 
was denied.  A September 2003 statement of the case (SOC) 
informed the appellant of the controlling law, identified the 
evidence of record, and apprised her of what must be shown 
for her to prevail.  The correspondence also advised her of 
VA's and her respective responsibilities in evidentiary 
development.  While she was not advised verbatim to submit 
everything she had pertinent to her claim, such notice would 
be meaningless, as the basic facts are not in dispute, and 
the law is dispositive.  There is nothing more for her to 
submit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the circumstances of this case, any additional 
notification could serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  



II.  Factual Background

As was noted, an August 1989 determination denied recognition 
of the appellant as the surviving spouse of the veteran.  The 
evidence of record at the time showed that the veteran died 
on December [redacted], 1983.  The death certificate listed the 
appellant as his surviving spouse.

A marriage contract, signed by a Philippine Municipal Judge 
on May [redacted], 1982, reflects that the appellant, age 32, married 
the veteran who was then 76.  

After the appellant submitted claims for VA death benefits, a 
field examiner conducted a survey, including depositions from 
persons having personal knowledge of the circumstances, and 
reported in June 1989 that the appellant is the deceased 
veteran's niece, the daughter of his sister.  He reported 
that the marriage contract was verified at LCR, Luna, La 
Union, and that it was found to be genuine and authentic in 
all respects.  It was noted that a marriage license was 
issued.  

In her June 1989 deposition before the field examiner, the 
appellant admitted that she knew the veteran was her uncle, 
the brother of her mother, when she married him.  She stated 
that when her mother learned that she and the veteran fell in 
love in 1979, her mother made her leave her house.  She 
rented a house with the veteran for a period before they 
moved back in with her parents.  She stated that the veteran 
decided to marry her and had planned to take her to the 
United States.  They moved into a house together but never 
came to the U.S. because he had a stroke and died.  The 
appellant noted that her parents did not know of the marriage 
until after it was performed.  When they found out they were 
very angry.  She reported that the Municipal Judge who signed 
the marriage contract knew that the veteran was her uncle.  
The appellant stated that she was single at the time of her 
marriage, that she was known in the community as the 
veteran's wife, and that she did not remarry or live with 
anyone after the veteran's death.  

In another June 1989 deposition, the appellant's sister 
identified the veteran as the appellant's deceased husband 
and stated that he was also her mother's brother.  She 
reported that they were married legally, and that this was 
known to her father, who had no opposition to the marriage.  
She stated that the appellant and the veteran lived together 
as husband and wife after the marriage until the veteran's 
death.  The appellant's sister noted that her mother was 
angry when she learned of the marriage.  

In his June 1989 deposition, the appellant's father indicated 
that the appellant was his daughter and that the veteran was 
his wife's brother.  He stated that they were married 
legally, that he witnessed the marriage, and that he gave his 
consent.  He noted that his wife did not give her consent as 
she was suffering from mental illness.  When asked why he 
would give his consent to a marriage between his daughter and 
her uncle, the appellant's father replied that he did so 
because they wanted to be married and because the uncle was a 
pensioner and could support the appellant.  He confirmed that 
his daughter was single prior to the marriage, that the 
appellant and veteran lived together as husband and wife 
until the veteran's death, that they were known in the 
community as husband and wife, and that the appellant did not 
remarry after the veteran's death.  

The RO denied the appellant's claim for recognition as the 
veteran's surviving spouse for veteran's benefits purpose in 
August 1989, finding that because the appellant is the 
veteran's niece (related by blood as the natural daughter of 
his sister), their marriage was incestuous and "void from 
its performance" according on Article 81 of the Civil Code 
of the Philippines, which prohibits marriage between 
collateral relatives by blood within the fourth civil degree.

Evidence received since August 1989 includes only statements 
from the appellant and photocopies of documents/statements of 
record at the time of the 1989 determination.  In her 
statements, the appellant indicated that she was so enticed 
by the money that she was rendered unaware of any legal 
impediment to marriage. 

III.  Analysis

The appellant was notified of the decision in August 1989, 
and did not appeal it.  The August 1989 decision is final, 
and may not be reopened unless new and material evidence is 
received .  38 U.S.C.A. §§ 5108, 7105.  

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

To be entitled to VA benefits as a "surviving spouse" of a 
veteran, a claimant must have been the veteran's spouse at 
the time of the veteran's death and have lived continuously 
with the veteran from the date of their marriage to the date 
of the veteran's death.  38 U.S.C.A. § 101(3).  "Marriage" 
means a marriage valid under the law of the place where the 
parties resided (emphasis added) at the time of the marriage 
or the law of the place where the parties resided when the 
rights to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. 
§ 3.1(j).  "Surviving spouse" means a person of the opposite 
sex who is a widow or widower provided the marriage meets the 
requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(b).  

Article 81 of the Civil Code of the Philippines provides that 
marriages between the following are incestuous and void from 
their performance whether the relationship between the 
parties are legitimate or illegitimate: (1) Between 
ascendants and descendants of any degree; (2) Between 
brothers and sisters, whether of the full or half blood; and 
(3) Between collateral relatives by blood within the fourth 
civil degree.  

As the prior decision in this matter was based on a finding 
that the marriage of the appellant and the veteran was void 
ab initio, for evidence to be new and material in the instant 
case, it would have to be evidence not previously considered 
which tends to show that the marriage of the appellant to the 
veteran in fact was not void.  The only additional evidence 
received since August 1989 consists of the appellant's 
restatement of her arguments and photocopies of evidence that 
was previously of record.  The former is cumulative or 
redundant; the latter was previously considered.  No evidence 
received since August 1989 presents (or even alleges) any 
facts that were not considered in the August 1989 
determination, and what the appellant seeks, in essence, is a 
redetermination of her claim based on the evidence presented 
in August 1989.  38 U.S.C.A. §  7105 expressly prohibits such 
redetermination.  

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
United States Court of Appeals for Veterans Claims held that 
a determination as to whether evidence is new is separate 
from a determination as to whether the evidence is material,  
If the Board determines that the evidence is not new, that 
should end the Board's analysis whether the evidence is "new 
and material."  Here, no evidence received since August 1989 
is new, and the analysis does not need to proceed any 
further.   

As new and material evidence has not been received, the claim 
seeking recognition of the appellant as the veteran's 
surviving spouse for VA benefits purposes may not be 
reopened.  



ORDER

The appeal to reopen a claim seeking recognition of the 
appellant as the veteran's surviving spouse for VA benefits 
purpose is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


